MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (In U.S. dollars and in accordance with U.S. GAAP) The following discussion and analysis explains trends in our financial condition and results of operations for the three and six month periods ended September 24, 2010, compared with the corresponding periods in the previous Fiscal Year.This discussion is intended to help shareholders and other readers understand the dynamics of our business and the key factors underlying our financial results.You should read this discussion in conjunction with our consolidated financial statements and notes included elsewhere in this Quarterly Report and with our Annual Report for the Fiscal Year ended March 26, 2010. Overview Zarlink designs mixed-signal semiconductor products for a range of communications and medical applications.Mixed-signal integrated circuits (“ICs”) combine both analog and digital circuits on a single semiconductor chip. Our core capabilities are in communication network timing and synchronization, line circuits, telecom networking, and ultra low-power wireless communications. Zarlink has shipped more than 1 billion chips to date, and offers over 700 active products to its global customers. Our highly integrated ICs, chipsets, system-on-chip (“SoC”) and module solutions address performance, power, cost and design concerns for telecom and medical equipment manufacturers, and system integrators.For more information, visit www.zarlink.com. On May 14, 2010, we sold substantially all of the assets and business of our Optical Products group to Tyco Electronics Corporation.This sale is in line with our strategy to focus on key growth initiatives in the communications and medical markets.Income received from our Optical Products group during the first quarter of Fiscal 2011 is reflected herein as income from discontinued operations. Forward-Looking Statements Certain statements in this Quarterly Report contain forward-looking statements which involve risks and uncertainties that are based on our current expectations, estimates and projections about the industries, in which we operate, and our beliefs and assumptions. We use words such as anticipate, expect, estimate, believe, and similar expressions to identify such forward-looking statements. Our actual results could differ materially from those anticipated in our forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements. You should carefully consider the following risks and uncertainties prior to investing: · Our dependence on the development of new products, and our ability to introduce these products to the market in a cost-effective and timely manner; · Our ability to integrate any businesses, technologies, product lines or services that we have or will acquire; · Our dependence on foundry suppliers for wafers and third-party subcontractors for the manufacture of our products, and our vulnerability to their capacity constraints during times of increasing demand for semiconductor products or service interruptions; · Our dependence on revenue generation from our legacy products in order to fund development of our new products; · Our dependence on a limited number of customers for a substantial portion of our revenues; · Our limited visibility of demand in our end markets, and the industry practice whereby our customers may cancel and/or defer orders on short notice; · Our global growth is subject to a number of economic risks, including a further deterioration in financial markets and confidence in major economies; · We are a relatively small company with limited resources compared to some of our current and potential competitors; · We have experienced operating losses in several prior Fiscal Years, and may not be able to maintain current profitability; 1 · Our ability to attract and retain key employees; · Significant fluctuations in foreign exchange rates may adversely impact our results of operations; · Risks inherent in our international operations; · Failure to protect our intellectual property or infringing on patents and proprietary rights of third parties could have a material adverse effect on our business, financial condition and results of operations; · Our substantial amount of indebtedness could adversely affect our financial position; and · Other factors referenced in our Annual Report on Form 20-F for the Fiscal Year ended March 26, 2010. RESULTS OF OPERATIONS FOR THE THREE AND SIX MONTH PERIODS ENDED SEPTEMBER 24, 2010 Summary of Results from Operations Three Months Ended Six Months Ended (in thousands of U.S. dollars, except per share amounts) Sept. 24, Sept. 25, Sept. 24, Sept. 25, Revenue: $ Income from continuing operations Income from discontinued operations - 12 78 Net income $ Income (loss) per common share from continuing operations: Basic $ ) Diluted $ ) Income (loss) per common share from discontinued operations: Basic - $ $ $ Diluted - $ $ $ Net income (loss) per common share: Basic $ ) Diluted $ ) Weighted average common shares outstanding (in thousands): Basic Diluted Our revenue in the second quarter of Fiscal 2011 was $59.9 million, up 20% from revenue of $49.8 million in the second quarter of Fiscal 2010.The revenue increase in the second quarter of Fiscal 2011, as compared to the same period of the previous year, is the result of increased sales volume from our Communication Products group.Continuing from the fourth quarter of Fiscal 2010 and the first quarter of Fiscal 2011, we have seen strong demand for our line circuit and timing products within our Communication Products group.The revenue growth in these products was partially offset by lower sales from our Medical Products group, where general market softness and medical device manufacturers’ inventory adjustments has continued to negatively impact sales of our medical telemetry products in comparison to the same period of Fiscal 2010.Within all our product groups, we continue to see the gradual shift in product sales from our legacy products towards our new products. We consider our legacy products to be items on which we spend little R&D effort to maintain, and our new products to be those for which we have concentrated our recent R&D spending to develop. We view our new products as the source of future revenue growth and anticipate that revenue from our legacy products will continue to decline. Revenue in the six months ended September 24, 2010, was $118.6 million, up 19% from revenue of $99.4 million in the corresponding period of Fiscal 2010.Consistent with Fiscal 2011 second quarter results discussed above, the revenue in the first half of Fiscal 2011 has been positively impacted by increased demand for our line circuit and timing products within our Communication Products group, offset by declines in our Medical Products group. 2 We use opening 90-day backlog as one indicator of future revenue. Our 90-day backlog is defined as orders received from customers with a delivery date requested within 90-days.In the fourth quarter of Fiscal 2010, and the first quarter of Fiscal 2011 we experienced an increase in order activity, contributing to an increase in backlog. This increase was in part due to industry-wide capacity constraints, creating longer lead times for product. As a result of these increasing lead times we realized revenue of $59.9 million in the second quarter Fiscal 2011, which was less than the second quarter Fiscal 2011 opening backlog of $64 million. We have resolved some of these capacity issues, and are continuing to work with our suppliers. Accordingly, we anticipate lead times to decrease in the third quarter of Fiscal 2011. Our opening backlog at the start of the third quarter of Fiscal 2011 was $54 million, compared to second quarter Fiscal 2011 opening backlog of $64 million. This decrease in backlog is in part due to the resolution of some capacity constraints as noted above, and the resulting decrease in lead times. Accordingly, we anticipate revenue in the third quarter of Fiscal 2011 will be greater than opening backlog of $54 million. We recorded net income of $7.2 million, or $0.05 per diluted share, in the second quarter of Fiscal 2011.This compares to net income of $0.7 million, or break even per share, in the same period of Fiscal 2010. This growth in net income in the second quarter of Fiscal 2011 was driven primarily by increased revenues from the comparable quarter of Fiscal 2010, offset by higher costs in research and development, for continued investment in our new products.The lower net income in the second quarter of Fiscal 2010 was also attributable to a foreign exchange loss of $3.0 million, as well as supply chain harmonization costs of $0.9 million.Supply chain harmonization costs include costs incurred in transferring production within our foundry suppliers, in order to consolidate our supply chain and achieve increased economies of scale. Net income for the first half of Fiscal 2011 was $17.5 million, as compared to $0.2 million for the same period in Fiscal 2010. Net income in the first half of Fiscal 2011 is primarily the result of $14.2 million operating income, combined with $5.9 million income from discontinued operations, and $2.0 million net interest expense.Included in operating income was a $1.9 million loss on the final settlement of our defined benefit pension plan in Sweden.The income in the first half of Fiscal 2010 was negatively impacted by foreign exchange losses of $6.9 million and contract impairment of $0.8 million.Foreign exchange losses in the first half of Fiscal 2010 were mainly due to the impact of the weakening U.S. dollar on our convertible debentures which are denominated in Canadian dollars. GEOGRAPHIC REVENUE Revenue, based on the geographic location of customers, was distributed as follows (in thousands): Three Months Ended Six Months Ended Sept. 24, % of Total Sept. 25, % of Total Sept. 24, % of Total Sept. 25, % of Total Revenue: Asia/Pacific $ 62
